Case 5:19-cv-01929-EJD Document 113-1 Filed 02/11/21 Page 1 of 3




                      EXHIBIT 1
                   Case 5:19-cv-01929-EJD Document 113-1 Filed 02/11/21 Page 2 of 3


    Jacobs, Aaron

    Subject:                      Activity in Case 4:19-cv-06769-HSG Apple Inc. v. IXI IP, LLC et al Order on Administrative
                                  Motion per Civil Local Rule 7-11



    This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to
    this e-mail because the mail box is unattended.
    ***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
    attorneys of record and parties in a case (including pro se litigants) to receive one free electronic
    copy of all documents filed electronically, if receipt is required by law or directed by the filer.
    PACER access fees apply to all other users. To avoid later charges, download a copy of each
    document during this first viewing. However, if the referenced document is a transcript, the free
    copy and 30 page limit do not apply.
                                               U.S. District Court
                                          California Northern District
    Notice of Electronic Filing

     The following transaction was entered on 2/11/2021 at 1:38 PM PST and filed on 2/11/2021
Case Name:           Apple Inc. v. IXI IP, LLC et al
Case Number:         4:19-cv-06769-HSG
Filer:
Document Number: 109(No document attached)
    Docket Text:
    ORDER by Hon. Haywood S. Gilliam, Jr. DENYING Dkt. No. [106] Plaintiff's Administrative
    Motion for Relief from the Protective Order. The Court finds that Plaintiff has not established
    good cause for relief. Moreover, the Court finds that Defendants relied on the protective order,
    and it would be unfair to grant the relief requested by Plaintiff at this time. (This is a text-only
    entry generated by the court. There is no document associated with this entry.) (hsglc2S,
    COURT STAFF) (Filed on 2/11/2021)

    4:19-cv-06769-HSG Notice has been electronically mailed to:

    Ameet A. Modi        amodi@desmaraisllp.com, ecfalerts@desmaraisllp.com

    Bailey A Blaies      bblaies@caldwellcc.com

    Brian D Matty     bmatty@desmaraisllp.com

    Cosmin Maier      CMaier@desmaraisllp.com, ECFAlerts@desmaraisllp.com

    Daniel Rollins Pearson      dpearson@caldwellcc.com

    Emily H. Chen     echen@desmaraisllp.com, ECFAlerts@desmaraisllp.com

    Francesco Silletta     fsilletta@desmaraisllp.com
                                                            1
               Case 5:19-cv-01929-EJD Document 113-1 Filed 02/11/21 Page 3 of 3


Hamad Mohammad Hamad hhamad@caldwellcc.com, bdefeo@caldwellcc.com,
mdelaney@caldwellcc.com, sross@caldwellcc.com

Jason Dodd Cassady jcassady@caldwellcc.com, 1612557420@filings.docketbird.com,
5198251420@filings.docketbird.com, mdelaney@caldwellcc.com, sross@caldwellcc.com

John M. Desmarais        jdesmarais@desmaraisllp.com, ecfalerts@desmaraisllp.com

John V. Picone , III    jpicone@hopkinscarley.com, dhodges@hopkinscarley.com

Joze Faye Welsh        jwelsh@desmaraisllp.com

Robert Kumar Jain        rjain@hopkinscarley.com

Robert Seth Reich , Jr     sreich@caldwellcc.com, mdelaney@caldwellcc.com

4:19-cv-06769-HSG Please see Local Rule 5-5; Notice has NOT been electronically mailed to:




                                                   2
